Citation Nr: 0600263	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  00-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for chronic diarrhea, 
claimed as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
January 1981 and from August 1991 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 1999 and July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board points out that with respect to all of the service 
connection claims, the veteran has primarily claimed that 
these are manifestations of an undiagnosed illness resulting 
from his Gulf War service.

Currently assigned service-connected disability ratings have 
been combined to 100 percent, effective from July 1999, and 
the veteran was previously rated as unemployable due to 
service-connected disabilities, from April 1998.

The veteran presented testimony at a personal videoconference 
hearing in September 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is contained to the 
claims file.  At that time the veteran withdrew claims of 
entitlement to service connection for a back condition and 
entitlement to an increased evaluation for a left hip 
disability.  

At the September 2005 hearing, the veteran and his 
representative raised a claim of entitlement to service 
connection for chronic cough, claimed as a manifestation of 
an undiagnosed illness.  The Board notes that the service 
connection claim for a chronic cough was denied in a June 
1999 rating decision, which was not appealed as to that 
matter.  Accordingly, a claim of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for chronic cough is referred to the RO 
for adjudication.

The claims of entitlement to service connection for 
headaches, fatigue, and chronic diarrhea are addressed in the 
Remand portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by a rash.  The veteran's rash on the arms has been 
attributed to dermatitis, which has not been etiologically 
linked to the veteran's service or to any service-connected 
conditions or medications taken therefor.

3.  The lay and medical evidence has established that the 
veteran has near constant chronic sinusitis with symptoms of 
headaches, pain, and purulent discharge after repeated 
surgeries.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct or secondary basis, or due to undiagnosed 
illness, for a skin rash have not been met.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 
(2005).

2.  The criteria for a 50 percent evaluation for sinusitis 
have been met, effective from April 7, 2005.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.14, 4.97, Diagnostic Code 6510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In July 2001, August 2003, and May 2005 letters implementing 
VA's duties to notify and to assist, the RO informed the 
veteran of the steps that had been undertaken with respect to 
evidentiary development of his claims, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
These letters also provided full notice as to the VCAA's 
provisions, and the May 2005 letter included the statement, 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)  In addition, 
the veteran was advised, by virtue of multiple rating 
decisions, a detailed Statement of the Case (SOC) and 
multiple Supplemental SOCs, of the pertinent law and what the 
evidence must show in order to substantiate the claims.  All 
such notices provided by VA must be read in the context of 
prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that VA, private and Social Security Administration 
records are on file and the records contains multiple VA 
examination reports.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  The 
Board notes, in addition, that the service medical records 
have been secured for the file.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records (SMRs) show that in September 
1991, the veteran was treated for an insect bite of the left 
wrist resulting in symptoms of swelling, numbness, and 
tingling.  The veteran was seen in August 1992 for complaints 
of a bump on the skin.  

In October 1993, the veteran filed claims including, multiple 
cysts on the arms, back and legs.  There was no mention of a 
rash.

A VA examination was conducted in November 1993.  The 
examiner noted cysts on the left lower leg, low back, left 
arm, buttock, and left chest.  An evaluation of the skin 
showed multiple small lipomas, including on the left forearm.  
An impression of multiple tiny tumors/growths which may be 
lipomata or neurofibromata of the left arm, left leg, left 
chest, lower back, and upper right thigh was made.

In a January 1995 rating action, service connection was 
granted for multiple growths on the skin, for which a 
noncompensable evaluation was assigned.

A record dated in April 1996 reveals that the veteran was 
seen following an excision in March 1996 for a skin condition 
of the left forearm.  It was noted that the veteran had 
removed his stitches and the wound opened.  A May 1996 entry 
revels that the veteran was seen for a rash on the right arm 
diagnosed as dermatitis.  Several small lesions in that area 
were noted.

In January 1997, the veteran filed a service connection claim 
for skin rashes, and requested an increased evaluation for 
service connected multiple skin growths. 


A VA examination was conducted in July 1998.  The veteran 
gave a history of skin growths.  Dermatological evaluation 
revealed a birthmark on the left flank as well as a few 
separate small mobile subcutaneous non-tender masses on the 
left forearm and right triceps area.  No impression was made.  

During a Gulf War examination of December 1998, the veteran 
had no complaints and there were no findings related to the 
skin.

In a June 1999 rating action service connection for skin 
rashes was denied.  

Records from the Social Security Administration include a 
February 1998 VA medical record reflecting that the veteran 
complained of lumps on the body, one of which was itching.  A 
record dated in August 2000 reveals that the veteran was seen 
for complaints of a foot rash, reportedly problematic since 
service.  Skin examination revealed blisters and peeling skin 
of the feet and numerous lipomas and diffuse vesicular 
lesions over the trunk and arms.  Diagnostic impressions of a 
rash, not otherwise specified and tinea pedis were made.  

In a July 2001 statement from the veteran, he reported that 
since service, he constantly had multiple bumps located all 
over his body, which were itchy and painful and only one of 
which had been excised.  In July 2002, the veteran underwent 
excision of lipomas of the lower back.

A VA examination was conducted in February 2003.  The veteran 
complained of a rash on the head, face, chest, back, neck and 
arms, described as rough with vesicles and scaling.  Symptoms 
of itching and burning were reported.  An examination of the 
skin revealed a fine macular rash on the upper chest, with no 
crusting, vesicles or scaling; and 10-12 lipomas.  A 
diagnosis of a mild macular rash of the upper chest, not 
documented during active duty was made.  It was noted that 
the veteran was taking multiple medications that were known 
to cause dermatitis.  Lipomas were also diagnosed.  These 
were described as benign tumors that could be familial.  




In an addendum provided in August 2003, the examiner was 
asked to clarify the etiology of the macular rash.  Then 
examiner indicated that the service medical records contained 
no mention of a rash.  The examiner explained that the rash 
noted on the day of the examination was a fine macular rash 
of the upper chest.  The examiner indicated that there was 
lack of documentation establishing this as a chronic skin 
condition and explained that it was impossible to identify 
the source of the rash.  The examiner indicated that it could 
be one of the veteran's many prescribed medications, or 
substances or irritants such as household products.  

During the February 2003 examination, the veteran complained 
of sinusitis interfering with his breathing and purulent 
drainage described as chronic and constant.  He also 
complained of a chronic sinus infection.  On ENT examination 
there was no evidence of purulent or cloudy drainage.  The 
veteran breathed easily during the interview.  Some sinus 
tenderness was noted.

The veteran presented testimony at a hearing held before the 
undersigned in September 2005.  He testified that he had 
chronic sinus problems and three prior surgeries.  The 
veteran and his representative also discussed the possibility 
that claimed dermatitis/skin rash might be secondary to 
medications taken for a service-connected condition.  

The veteran was seen in April 2005 for evaluation of his 
sinusitis.  At that time a history of sinus congestion since 
1991, congestion, pain, and treatment with antibiotics was 
noted.  The veteran reported having weekly flare-ups, with 
headaches and mucoprurelent discharge every day.  An 
assessment of ethmoid sinusitis was made.  

In September 2005, the veteran submitted a private ENT report 
from August 2005.   This report indicated that the veteran 
had a long history of sinusitis and a history of 3 surgeries.  
Manifestations of thick green mucus, post nasal discharge, 
frontal headache, and facial pressure were noted.  

III.  Pertinent Law and Regulations

A.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In the present case, the veteran has contended that he 
suffers from a disability that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defines qualifying Gulf War service, establishes 
the presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118.  Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

B.  Increased Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

The Board here notes that this is a claim in which the 
veteran has expressed continuing disagreement with the 
initial rating assignment.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Analysis

A.  Service Connection - Skin Rash

The Board notes that the veteran contends he suffers from a 
rash, possibly as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia theater of operations.  In other words, he is 
claiming that his signs and symptoms may be manifestations of 
undiagnosed illness.  The veteran has also maintained that 
this condition may be directly related to service or 
secondarily related to a service connected condition.

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service records reflect that he 
served in Operation Desert Storm, in Southwest Asia, during 
the Persian Gulf War.  The Board notes that, in this 
instance, several of the veteran's claims were filed for 
compensation for manifestations of undiagnosed illness, but 
he is not precluded from filing claims for service connection 
for diagnosed disorders that he may feel are directly related 
to service.  In this respect, he would need to present 
competent medical evidence of a current disability or 
disabilities, and evidence that such disability "resulted 
from a disease or injury that was incurred in or aggravated 
by service."  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 
C.F.R. § 3.303.

With respect to the veteran's claimed skin condition, the 
Board points out that there is a recognized clinical 
diagnosis for the veteran's claimed skin condition.  Two 
entries reflect that a diagnosis of dermatitis has been made.  
Accordingly, this claimed skin condition is not, by 
definition, a manifestation of undiagnosed illness.  
Accordingly, to the extent that the claim is for undiagnosed 
illness, it is one as to which there is no legal entitlement.  
Cf. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005); 
see Sabonis v. Brown, supra.  Service connection under 
section 3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."

With respect to the claimed rash, the service medical records 
are negative for any mention of a rash, and this condition 
was not initially identified until May 1996, when the veteran 
was seen for a rash on the right arm diagnosed as dermatitis.  
Later, a diagnosis of a mild macular rash of the upper chest, 
not documented during active duty was made.  The Board notes 
that the records also document that the veteran has a skin 
condition manifested by multiple skin growths, for which 
service connection has already been granted for a condition 
characterized as multiple benign tumors/growths of the skin. 

The records clearly reflect that dermatitis was not diagnosed 
in service and for many years thereafter.  Consequently, the 
record contains no medical evidence or opinion etiologically 
linking dermatitis/a skin rash to the veteran's period of 
service and, therefore, service connection on the basis of 
direct service incurrence is not warranted.  

The veteran and his representative have contended that 
dermatitis may be secondarily related to medications that the 
veteran is taking for his service-connected conditions.  
During a 2003 VA examination, the examiner noted that the 
veteran was taking multiple medications that were known to 
cause dermatitis.  

In an addendum provided in August 2003, the examiner was 
asked to clarify the etiology of the macular rash.  Then 
examiner indicated that the SMRs contain no mention of a 
rash.  The examiner explained that the rash noted on the day 
of the examination was a fine macular rash of the upper 
chest.  The examiner indicated that there was lack of 
documentation establishing this as a chronic skin condition 
and explained that it was impossible to identify the source 
of the rash.  The examiner indicated that it could be one of 
the veteran's many prescribed medications, or substances or 
irritants such as household products.  

This opinion presented regarding a secondary relationship is 
both equivocal and speculative and, at most, does little more 
than propose that it is possible the veteran's currently 
diagnosed dermatitis could be related to medication he is 
taking for a service-connected disability, or literally to 
almost any other source, including household products.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, the record otherwise contains absolutely no 
competent evidence etiologically linking the diagnosed 
dermatitis to service, a service connected disability or any 
medication being taken for a service-connected disability.  

The veteran maintains that since the Gulf War he has had an 
intermittent rash, which he believes is attributable to his 
period of service or a service-connected disability.  The 
Board appreciates the sincerity of the appellant's belief in 
the merits of his claim.  However, the Board is not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

The currently claimed rash has not been linked by competent 
evidence or opinion to the veteran's period of service or to 
a service-connected disorder, nor does the evidence on file 
does not establish such a relationship.  The requirement of 
an evidentiary showing of such a relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such connection has been 
established by competent evidence.  Thus, in the absence of 
evidence establishing a nexus between the currently rash and 
service or a service-connected disorder; accordingly, service 
connection for is not warranted.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for skin condition manifested by a rash is 
denied.

B.  Increased Evaluation - Sinusitis

The veteran's residuals of chronic sinusitis are currently 
evaluated as 30 percent disabling under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 6510 
(chronic pansinusitis), effective from July 1999.  Under this 
diagnostic criteria, a 10 percent evaluation is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
given for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, rate as 50 percent disabling.  An 
incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.

It is clear that the veteran suffers from long-standing 
chronic sinusitis.  However, it was not clear until 2005, as 
shown by the April and August 2005 sinus evaluations, that 
the criteria for a 50 percent evaluation were met.  The Board 
believes that it is clear from those evaluations that the 
veteran experiences near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
When the veteran was seen in April 2005 for evaluation, he 
reported having weekly flare-ups with headaches and 
mucoprurelent discharge every day.  In a private ENT report 
from August 2005 it was noted that the veteran had a long 
history of sinusitis and a history of 3 surgeries.  
Manifestations of thick green mucus, post nasal discharge, 
frontal headache and facial pressure were documented.  
Accordingly, a 50 percent evaluation for sinusitis is granted 
effective from April 7, 2005, when the veteran underwent a VA 
sinus evaluation.  

Prior to that time, although the evidence reflects that the 
veteran's sinusitis required prolonged antibiotic treatment; 
it was not established that he had near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 2003 VA examination report does not reflect 
that the veteran's sinusitis symptoms included headaches and 
pain and on objective evaluation, and at that time, was no 
evidence of purulent or cloudy drainage.  This evidence does 
not support a 50 percent evaluation for sinusitis at that 
time, nor is there any evidentiary indication that a 50 
percent evaluation is warranted prior to that time.  

Based on the above analysis, and giving the benefit of the 
doubt to the veteran, the evidence supports the grant of 
entitlement to a 50 percent evaluation for chronic sinusitis, 
effective from April 7, 2005.  To this extent, the appeal is 
granted.


ORDER

Service connection for a skin rash, either on a direct or 
secondary basis, or as due to an undiagnosed illness, is 
denied.

Entitlement to a 50 percent evaluation, but no more, for 
sinusitis is granted effective from April 7, 2005, subject to 
the laws and regulations governing payment of VA benefits.

REMAND

As to the claims of entitlement to service connection for 
headaches, fatigue, and diarrhea, the Board finds that 
further development is warranted before these claims can be 
adjudicated on the merits.  Essentially, the veteran 
maintains that all of these conditions are manifestations of 
an undiagnosed illness resulting from Gulf War service.  The 
RO has denied these claims, attributing these conditions as 
symptoms of the veteran's service-connected PTSD.

Under the provisions of 38 C.F.R. § 3.317, governing claims 
for undiagnosed illnesses resulting from Persian Gulf 
service, "headaches" may be service connected under this 
section.  However, the evidence of record reflects that this 
has been a symptom associated with the veteran's service-
connected sinusitis and/or his PTSD.  Nevertheless, inasmuch 
as he is pursuing this claim under the provisions of 
38 C.F.R. § 3.317, the Board has requested an examination in 
order to specify whether there is a reasonable probability 
that the veteran's currently manifested headaches may be 
manifestations of an undiagnosed illness.

The veteran also maintains that he that he has fatigue and a 
stomach disorder, claimed as diarrhea, due to an undiagnosed 
illness incurred during his Gulf War service.  The Board 
notes that irritable bowel syndrome (IBS) was diagnosed in 
1998, and thereafter the record contains a 2003 opinion of VA 
examiner indicating that in fact a diagnosis of IBS is not 
warranted.  

In June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, and irritable 
bowel syndrome) that is defined by a cluster of signs and 
symptoms, as well as for any diagnosed illness that the VA 
Secretary determines by regulation warrants a presumption of 
service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Accordingly, the Board believes that, on examination, it 
should be clarified whether a diagnosis of either or both of 
these conditions may be warranted.  

Specifically, entitlement to service connection for chronic 
fatigue syndrome under the statute authorizing compensation 
for disabilities occurring in Persian Gulf War veterans 
requires that the condition be shown 10 percent disabling 
subsequent to service.  38 U.S.C.A. § 1117(a)(1)(B).  The 
Rating Schedule predicates a valid diagnosis of chronic 
fatigue syndrome upon the exclusion of other possible 
clinical diagnoses, and upon there being a minimum number of 
symptoms existing to establish the syndrome.  38 C.F.R. § 
4.88a.  

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires: (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.

Although further delay is regrettable, the Board finds that, 
in order to ensure full compliance with due process 
requirements, further development is necessary.  Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The RO should afford the veteran a VA 
medical examination in order to determine 
whether he has a chronic disorder manifested 
primarily by headaches and, if so, whether 
that disorder is at least as likely as not 
(i.e., to a probability of 50 percent or 
greater) related to service or a service-
connected disability, specifically sinusitis 
or PTSD, or is merely a symptom of either of 
those service-connected conditions.  The 
claims file, to include a copy of this 
Remand, should be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should also 
provide an opinion and discuss whether there 
is a reasonable probability that headaches 
are a manifestation of an undiagnosed 
illness attributable to service in the 
Persian Gulf.

2.  The RO should arrange for the veteran to 
be afforded a VA examination by a physician 
experienced in diagnosis and treatment of 
undiagnosed illnesses.  The claims file, and 
a copy of the criteria under 38 C.F.R. 
§ 3.317 (to include the provisions that were 
amended effective March 1, 2002) and 38 
C.F.R. § 4.88a, must be available to the 
examiner for review in conjunction with the 
examination and the pertinent records in the 
claims folder should be reviewed.  The 
examiner should determine whether the 
veteran has chronic disability(ies) 
manifested by symptoms including fatigue, 
and if so, whether such disability 
consistent with a clinical diagnosis of 
chronic fatigue syndrome (CFS) made under 
38 C.F.R. § 4.88a or is due to an 
undiagnosed illness(es).  If any symptoms 
such as fatigue and/or sleep disturbances 
are attributed to a known clinical 
diagnosis, the examiner should opine whether 
it is at least as likely as not (i.e., to a 
probability of 50 percent or greater) that 
the disability was incurred during service 
or is otherwise related to service or to a 
service-connected disability, to include 
PTSD.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should arrange for the veteran to 
be afforded a VA examination by a physician 
experienced in diagnosis and treatment of 
undiagnosed illnesses.  The claims file, and 
a copy of the criteria under 38 C.F.R. 
§ 3.317 (to include the provisions that were 
amended effective March 1, 2002), must be 
available to the examiner for review in 
conjunction with the examination and the 
pertinent records in the claims folder 
should be reviewed.  The examiner should 
determine whether the veteran has chronic 
disability(ies) manifested by a stomach 
disorder, and if so, whether such disability 
consistent with a clinical diagnosis of 
irritable bowel syndrome (IBS) or is due to 
an undiagnosed illness(es).  If any symptoms 
of the veteran's claimed stomach disorder 
are attributed to a known clinical 
diagnosis, the examiner should opine whether 
it is at least as likely as not (i.e., to a 
probability of 50 percent or greater) that 
the disability was incurred during service 
or is otherwise related to service or to a 
service-connected disability, to include 
PTSD.  The examiner must explain the 
rationale for all opinions given.  

4.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  The RO should readjudicate the claims 
seeking service connection for headaches, 
fatigue, and a diarrhea/a stomach disorder 
as due to undiagnosed illness or other 
qualifying chronic disability in accordance 
with 38 U.S.C.A. § 1117 (effective March 1, 
2002) and the revised version of 38 C.F.R. § 
3.317 (effective June 10, 2003).  If any 
benefits sought remain denied, the RO should 
issue an appropriate SSOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


